182 S.W.3d 594 (2005)
Nancy JOHANNING, Claimant/Appellant,
v.
K.R. WILSON CONSTRUCTION COMPANY, Employer/Respondent, and
Treasurer, State of Missouri, Custodian of the Second Injury Fund.
No. ED 86322.
Missouri Court of Appeals, Eastern District, Division Four.
November 29, 2005.
Rehearing Denied January 24, 2006.
Norman A. Selner, Clayton, MO, for appellant.
Frank J. Lahey Jr., St. Louis, MO, for K.R. Wilson Construction Co.
Mary Jennifer Sommers-Getz, St. Louis, MO, for Treasurer, State of Missouri.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Nancy Johanning (Appellant) appeals from the Final Award of the Labor and Industrial Relations Commission (Commission), *595 adopting the Award of the Administrative Law Judge of the Division of Workers' Compensation denying Appellant compensation. We have reviewed the briefs of the parties and the record on appeal and conclude that the findings and Final Award of the Commission are supported by competent and substantial evidence. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the Final Award pursuant to Missouri Rule of Civil Procedure 84.16(b).